As filed with the U.S. Securities and Exchange Commission on December 7, 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CMARK INTERNATIONAL, INC. (Name of Registrant in Our Charter) South Carolina 56-2200701 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Charles W. Jones, Jr. 9570 Two Notch Road, Suite 4 9570 Two Notch Road, Suite 4 Columbia, South Carolina 29223 Columbia, South Carolina 29223 (803) 699-4940 1545 (803) 699-4940 (Address and telephone number of Principal Executive Offices and Principal Place of Business) (Primary Standard Industrial Classification Code Number) (Name, address and telephone number of agent for service) With copies to: Clayton E. Parker, Esq. Matthew Ogurick, Esq. Kirkpatrick & Lockhart Preston Gates Ellis LLP 201 S. Biscayne Boulevard, Suite 2000 Miami, Florida 33131 Telephone:(305) 539-3300 Facsimile:(305) 358-7095 Approximate date of commencement of proposed sale to the public:As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, as amended, check the following box and list the Securities Act of 1933, as amended registration statement number of the earlier effective registration statement for the same offering: o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box: o CALCULATION OF REGISTRATION FEE Proposed Maximum Title Of Each Class Of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Share(1) Aggregate Offering Price(1) Amount Of Registration Fee Common Stock, par value $0.0001 per share 7,700,000 shares $0.08 $616,000 $18.91 TOTAL: 7,700,000 shares $0.08 $616,000 $18.91 (1)Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933. For the purposes of this table, we have used the average of the closing bid and asked prices as of November 30, 2007. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. MI-244619v180439310-00201 PROSPECTUS CMARK INTERNATIONAL, INC. 7,700,000 shares of Common Stock This prospectus(this “Prospectus”) relates to the sale of up to 7,700,000 shares of the common stock, par value $0.0001 per share(“Common Stock”), of CMARK International, Inc.(referred to individually as “CMARK” or, collectively with all of its subsidiaries(if any) as the “Company” or “we”, “us”, or “our”), of which(a) Five Hundred Thousand(500,000) shares may be sold by Knightsbridge Capital, a stockholder of the Company(“Knightsbridge”), which shares have been issued by the Company pursuant to that certain Consulting Agreement, dated November 27, 2006 and as amended on February 20, 2007, by and between the Company and Knightsbridge(the “Consulting Agreement”) on or about March 5, 2007 and(b) Seven Million Two Hundred Thousand(7,200,000) shares which may be issued to Trafalgar Capital Specialized Investment Fund, Luxembourg(“Trafalgar”), a stockholder of CMARK, underlying the following warrants(collectively, the “Trafalgar Warrants”): · 500,000 shares of Common Stock underlying a five(5) year common stock purchase warrant issued by the Company to Trafalgar on or about February 28, 2007 for Five Hundred Thousand(500,000) shares of our Common Stock at an exercise price of $0.0001 per share(the “500,000 Warrant”); · 1,500,000 shares of Common Stock underlying a five(5) year common stock purchase warrant issued by the Company to Trafalgar on July 13, 2007 for One Million Five Hundred Thousand(1,500,000) shares of our Common Stock with an exercise price of $0.001 per share(the “1,500,000 Warrant”); · 3,700,000 shares of Common Stock underlying a five(5) year common stock purchase warrant issued by the Company to Trafalgar on or about October 2, 2007 for that number of shares equal to seven and one half percent(7.5%) of the outstanding shares of our Common Stock on the date of issuance at an exercise price of $0.001 per share(the “October Warrant”); and · 1,500,000 shares of Common Stock underlying a five(5) year common stock purchase warrant issued by the Company to Trafalgar on or about October 18, 2007 for One Million Five Hundred Thousand(1,500,000) shares of our Common Stock at an exercise price equal to $0.001 per share(the “October II Warrant B”). Please refer to “Selling Stockholders” beginning on page 20. The Company is not selling any shares of Common Stock in this offering and therefore will not receive any proceeds from this offering. All costs associated with this registration will be borne by CMARK. Shares of our Common Stock are being offered for sale by the selling stockholders at prices established on the pink sheets electronic quotation system for the OTC(the “Pink Sheets”) during the term of this offering.On November 30, 2007, the last reported sale price of our Common Stock was $0.08per share.Our Common Stock is quoted on the Pink Sheets under the symbol “CMKI”.These prices will fluctuate based on the demand for the shares of our Common Stock. Brokers or dealers effecting transactions in these shares should confirm that the shares are registered under the applicable state law or that an exemption from registration is available. These securities are speculative and involve a high degree of risk. Please refer to “Risk Factors” beginning on page 5. The information in this Prospectus is not complete and may be changed. We and the selling stockholders may not sell these securities until the Registration Statement filed with the SEC is effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. No underwriters or persons have been engaged to facilitate the sale of shares of our Common Stock in this offering. None of the proceeds from the sale of stock by the selling stockholders will be placed in escrow, trust or any similar account. The SEC and state securities regulators have not approved or disapproved of these securities, or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is , 2007. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 SUMMARY CONSOLIDATED FINANCIAL INFORMATION 3 RISK FACTORS 5 FORWARD-LOOKING STATEMENTS 10 DESCRIPTION OF BUSINESS 11 THE SELLING STOCKHOLDERS 20 USE OF PROCEEDS 26 PLAN OF DISTRIBUTION 27 DILUTION 28 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 29 MANAGEMENT 40 PRINCIPAL STOCKHOLDERS 43 MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT'S COMMON EQUITY AND OTHER STOCKHOLDER MATTERS 44 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 47 DESCRIPTION OF CAPITAL STOCK 48 LEGAL MATTERS 50 AVAILABLE INFORMATION 50 FINANCIAL STATEMENTS F-i PART II II-1 SIGNATURES II-10 i PROSPECTUS SUMMARY The following is only a summary of the information, Financial Statements and the Notes thereto included in this Prospectus. You should read the entire Prospectus carefully, including “Risk Factors” and our Financial Statements and the Notes thereto before making any investment decision. Our Company CMARK International, Inc.(formerly known as Commercial Marketing Corp.) is a Service-Disabled Veteran-Owned Small Business(SDVOSB) founded in 2000 by our President and Chief Executive Officer Mr. Charles W. Jones, Jr., a former habitability officer in the U.S. Navy and a Service-Disabled Veteran.
